1 Utah 2d 223 (1954)
265 P.2d 400
RUDY
v.
PUBLIC SERVICE COMMISSION ET AL.
No. 7981.
Supreme Court of Utah.
January 11, 1954.
Harold N. Wilkinson, Albert P. Smoot, Salt Lake City, for plaintiff.
E.R. Callister, Jr., Atty. Gen., Peter M. Lowe, Asst. Atty. Gen., for defendants.
WADE, Justice.
Certiorari to review a decision of the Public Service Commission of Utah refusing to grant Rudy's application for a contract carrier permit to transport tractors, combines, trailers, balers, choppers, corn pickers and other bulky farm machinery for the Intermountain Ford Tractor Sales Co. of Salt Lake City, Utah, to all points within Utah.
Section 54-6-8, U.C.A. 1953 provides that the Public Service Commission may grant a contract motor carrier's permit: "If, from all the testimony offered at said hearing, the commission shall determine that the highways over which the applicant desires to operate are not unduly burdened; that the granting of the application will not unduly interfere with the traveling public; and that the granting of the application will not be detrimental to the best interests of the people of the state of Utah and/or to the localities to be served, and if the existing transportation facilities do not provide adequate or reasonable service, * * *."
The commission found that there was no evidence that the common carriers could not adequately serve the needs of the Intermountain Ford Tractor Sales Co. and its dealers "in a reasonably satisfactory manner" and that they were prepared to give next day service; that there was no appreciable need shown for the proposed services and that the "contracting shipper can obtain reasonably adequate service on its traffic without the proposed service."
It is well settled that this court cannot substitute its judgment for that of the commission if there is sufficient evidence to support the commission's findings. Fuller-Toponce Truck Co. v. Public Service Commission, 99 Utah 28, 96 P.2d 722; Mulcahy v. Public Service Commission, 101 Utah 245, 117 P.2d 298 and Uintah Freight Lines v. Public Service Commission, Utah, 229 P.2d 675. We have carefully read the record and find that the evidence was such the commission could reasonably find as it did and therefore is sufficient to support its finding that existing transportation facilities provide reasonably adequate services to the contracting shipper. This is sufficient ground for refusing to grant the permit. It will therefore not be necessary to determine here whether its further finding that a large part of the transportation service performed in the past by plaintiff for the Intermountain Ford Tractor Sales Co. was in open violation of the laws of Utah and unjustified is supported by the evidence.
Affirmed. Costs to defendants.
McDONOUGH, CROCKETT, and HENRIOD, JJ., concur.
WOLFE, C.J., does not participate.